Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/649,226, filed on 20 March 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 November 2021 and 12 January 2022 were filed and are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-26, 29, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 31 and 32 of U.S. Patent No. 11,207,698. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 31 and 32 of Patent ‘698 disclose the same subject matter of a liquid discharge head comprising all the claimed limitations as shown in claims 24-26, 29, 42 and 43 of the instant application.
Claims 27, 28, 30-39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 31 and 32 of U.S. Patent No. 11,207,698 in view of Wallsten et al (US 9,108,424).
Claims 1, 31 and 32 of U.S. Patent No. ‘698 disclose the claimed invention except for reciting a barrier fluid source, a barrier fluid valve, a control device and a pressure sensor.
Wallsten et al teach a barrier fluid source, a barrier fluid valve, a control device and a pressure sensor (Figures 1-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to includes a barrier fluid source, a barrier fluid valve, a control device and a pressure sensor, as taught by Wallsten et al into Claims 1, 31 and 32 of U.S. Patent No. ‘698, for the purpose of controlling the variety of fluid pressures in the chamber. 
Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 40 is the inclusion of the limitations of a system that includes the valve needles are firmly or frictionally connected to the nozzle-side membrane, so that a displacement of the valve needles leads to a corresponding deflection of the nozzle-side membrane, while a deflection of the nozzle-side membrane leads vice versa to a corresponding deflection of the valve needles, and b) the coating agent pressure in the nozzle chamber acts on the nozzle-side membrane and the nozzle-side membrane thereby exerts an opening force on the valve needles, the opening force pressing the valve needles in the direction of an open position, so that the actuators must overcome the opening force when the valve needles are displaced into a closed position, and c) the barrier fluid pressure in the fluid space acts against the coating agent pressure in the nozzle chamber on the nozzle-side membrane and the nozzle-side membrane thereby exerts a closing force on the valve needles, the closing force pressing the valve needle in the direction of the closed position, and d) the closing force is greater than the opening force than the opening force.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fritz et al (US 11,511,291 and US 11,167,297) disclose an applicator (e.g. printhead) has a nozzle row with several nozzles in order to apply the coating agent each time in the form of a coating agent jet, the nozzles being arranged along the nozzle row preferably in a common nozzle plane.  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853